Title: To Thomas Jefferson from James Monroe, 6 April 1801
From: Monroe, James
To: Jefferson, Thomas



Richmond April 6. 1801

Jas. Monroe is happy to inform Mr. Jefferson that Joseph Scott the person lately appointed Marshall for this district, is the brother of Genl. Scott of Kentuckey. He was an officer through the revolutionary war, dangerously wounded in one of its battles by which he lost  the use of one of his arms, is respectable for his talents, of fair and upright character, and sound in his political principles. He is also indigent in his circumstances. It was perhaps impossible to find another man in the state who had so many and such high pretentions to the office, who had so few enemies among those who were opposed to him, and whose appointment wod. give such general satisfaction to the community at large.
